Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. Claims 1, 3, 4, 6-10, 13, 23 and 29-30 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rendered indefinite by the limitation “wherein the carton comprises at least two foldable panels” since it is unclear if the foldable panels are the same structure as the at least one flap 
Claim 30 is rendered indefinite since the claim appears to be incomplete which makes the meets and bounds of the claim unclear. For examination purposes. Examiner interprets the claim to read “wherein at least one of the plurality of cutouts are positioned in the upper portion and at least one of the plurality of cutouts are positioned in the lower portion of the central panel, and wherein the at least one of the plurality of cutouts in the upper portion are smaller than the at least one of the plurality of cutouts in the lower portion.” (as previously defined in claim 30 of the previous claim set filed 9/7/2021).
Claim 30 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the lower portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5, 11, 14, 15, 17-19, 21, 24, 25, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpern et al. (US 2003/0029737).
Regarding claim 2, Alpern discloses a packaging carton (10) capable of holding a respiratory mask, the packaging carton comprising: a central panel (12) having a retaining feature (62/62) capable 
Regarding claim 5, Alpern discloses the at least one flap is foldable over the central panel (as shown in Fig. 2).
Regarding claim 11, Alpern discloses the carton is formed from a single sheet of material (as shown in Fig. 1).
Regarding claims 14-15, Alpern discloses in the closed configuration, the carton is adapted to form a single compartment that is capable of receiving at least a portion (e.g. at least a portion of a headgear) of the respiratory mask.
Regarding claim 17, Alpern discloses the compartment is formed by at least the central panel and the at least one flap.
Regarding claim 18, Alpern discloses the at least one flap comprises at least two panels, the at least two panels being an intermediate panel (14) and a rear panel (16), the intermediate panel being located between the central panel and the rear panel and is foldable towards the central panel and the rear panel.
	Regarding claim 19, Alpern discloses the carton comprises at least one retention tab (58) that is configured to be received by at least one retention slot (60).

Regarding claim 24, Alpern discloses a packaging carton (10) capable of containing a respiratory mask that is formed of a single sheet material (as shown in Fig. 1) capable of forming at least one compartment capable of use in packaging a respiratory mask, the carton comprising a main panel (12) that is connected to at least one flap (14/16) that is capable of being folded over the main panel to form the at least one compartment, the main panel comprising at least one retaining feature (62/62) that is capable of retaining a respiratory mask to the main panel, wherein the at least one respiratory mask retaining feature comprises a plurality of cutout features (62/62), and wherein each of the plurality of cutout features extend from an outer edge (at 20) of the main panel.
Regarding claim 25, Alpern discloses the carton comprises at least three foldable panels (14/12/16) including the main panel, each of the panels having a front surface and a rear surface.
Regarding claim 28, Alpern discloses the carton comprises at least two foldable panels (14/16) each having a front surface and a rear surface.
Regarding claim 31, Alpern discloses the plurality of cutouts are vertically arranged and parallel to a longitudinal axis of the panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 2003/0029737) as applied to claim 2 above.
Regarding claims 12 and 22, Official Notice is taken, that it is old and conventional to form a foldable carton from cardboard material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the carton of Alpern from cardboard in order to have the desired strength and to allow for the carton to be recyclable.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 32, Alpern discloses at least one of the plurality of cutouts (62 at the left side of Fig. 1) are positioned in an upper portion (left half of Fig. 1 can be considered the upper portion depending on the orientation of the carton) and at least one of the plurality of cutouts (62 at the right side of Fig. 1) are positioned in a lower portion (right half of Fig. 1 can be considered the upper portion depending on the orientation of the carton) of the central panel, but does not disclose the cutouts being different sizes. However, to modify the lower portion cutout to be smaller than the upper portion cutout, in order to accommodate objects of desired sizes, entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 2003/0029737)  as applied to claims 2 and 24 above, and further in view of Banducci (US 2015/0166218). Alpern discloses the carton comprises a retention tab (58) and a retention slot (60), wherein the retention tab is configured to be opened or released from the retention slot to reveal inner surfaces of the panels, but does not disclose the printed information. However, Banducci teaches a packaging container comprising printed indicia disposed on a surface of the packaging for the purpose of providing information to the user (See [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging carton surfaces of Alpern with printed information as taught by Banducci in order to provide the user with information (e.g. instructions) relating to the contents.
Regarding claim 27, Alpern discloses the at least one compartment is formed by the main panel folding in a direction towards an intermediate panel (14) that is located adjacent the main panel and between the main panel and a rear panel (16), and by inserting the retention tab that is indirectly connected to the main panel into the retention slot near a fold line formed between the intermediate panel and the rear panel.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735